DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 4/18/22 and 6/30/22  have been considered. A copy of form PTO-1449 is attached. 

Drawings
The drawings filed on 2/10/20 are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 36-38, 42-48, 54, 55 and 57-58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed (2004/000471 7) (of record).
Regarding claims 36 and 57; figures 5-6 of Hall below discloses a device comprising: a flow tube (i.e., cylindrical vial or cell 92) (par. [0113]) comprising an inner bore and an outer surface, the flow tube (92) configured to receive a polymer (91) containing solution in the inner bore and configured to permit light (31) to pass to and from the inner bore to the outer surface; and an optical component tube (i.e., ring member assembly 20) comprising one or more optical detectors (41) configured to monitor one or more process characteristics (i.e., average of particle mass, static dimensions, etc..) (par. [0010]), the optical component tube (20) having an inner bore configured to receive the flow tube (92), wherein the flow tube (92) is configured to be removably affixed (i.e., cylindrical vial 92 is simply inserted into ring member assembly 20) within the inner bore of the optical component tube (22) (par. [0085], [0089], [0100] and [0101]).
 
    PNG
    media_image1.png
    386
    555
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    404
    581
    media_image2.png
    Greyscale

Regarding claim 37, Reed teaches that the flow tube (92) is a transparent flow tube (par. [0113]), thus, the transparent portion where the light passes through is considered as one or more windows permitting light to pass from the inner bore to the outer surface (24) of the flow tube (92) (par. [0117]).
Regarding claim 38, Reed teaches that the flow tube (92) comprises a transparent material (par. [0113]).
Regarding claim 42, Reed teaches that a computing and analysis device (112), communicatively coupled with the one or more optical detectors (118), the computing and analysis device (112) configured to determine one or more process characteristics of the polymer containing liquid (figure 7 and par. [0117]).
Regarding claim 45, Reed teaches that the one or more detectors is selected from the group consisting of a single angle detector (par. [0103] and [0244]), a dynamic light scattering (DLS) detector (i.e., dynamic light scattering) (par. [0105] and [0110]), an ultraviolet (UV) absorption detector (i.e., ultraviolet spectrophotometer) (par. [0097]).
Regarding claim 46, Reed teaches that the optical component tube (20) comprises modular ring detectors (21) (i.e., fibers 41 or detectors) configured to slide over the flow tube (20) (figure 5 and par. [0100] and [0082]).
Regarding claim 47, Reed teaches that the device comprising one or more scattering light detection fibers (41).
Regarding claim 48, Reed teaches that the device comprising one or more lens assemblies (63) configured to manipulate the beam produced by the one or more light sources (par. [0085] and [0091)).
Regarding claim 54, as understood from present specification and as seen from figures 5-6 of Reed, the detectors are configured to share the same flow path without any intervening fluid fittings or connector pieces, and wherein there is no sample chamber.
Regarding claim 55, Reed teaches that the device comprising one or more beam dumps or beam stops (32) (par. [0085]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-41, 49 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed.
Regarding claim 39, Reed teaches that the versatile scattering chamber or the probe or optical component tube can be disposable (par. [0035] and [0117]).
Reed does not explicitly teach that the flow tube comprises a disposable material and/or a sterilizeable material. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the flow tube of Reed by a disposable material. The rationale for this modification would have arisen from the fact the using a disposable flow tube would eliminating the cleaning step and calibrating step; thus, increase the speed of measurement.
Regarding claim 40, Reed discloses the use of an immersion mode in which the optical component tube is immersed into the liquid content (par. [0030], [0034], [0101] figure 2).
Reed does not teach that both optical component tube with the flow tube inside it is configured to be immersed in a biopolymer processing vessel without the optical containing tube making contact with the liquid contents or the vessel.
It would have been obvious to one having ordinary skill in the art to modify the immersion mode of Reed by immersing both optical component tube and flow tube inside a liquid contents or vessel for the same purpose.
Regarding claim 41, Reed teaches the one or more light sources is located outside of the optical component tube (20) (figure 7).
Reed does not teach that the one or more light sources is disposed inside of the optical component tube. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to rearrange the light sources so that the light sources are disposed within the optical component tube, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 49, Reed teaches the use of a filter (par. [0240]) and does not teach that the filter is a band pass filter; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the filter of Reed by a band pass filter if a band of wavelengths needs to be measured.
Regarding claim 58, Reed teaches that the invention can be used in the insert mode (par. [0100]). 
Reed does not teach that the flow tube is configured such that the passageway is dimensioned to match an inner diameter of a first tube coupled to the proximal end, a second tube coupled to the distal end, or a combination thereof, wherein the first tube is configured to introduce a liquid into the body, and the second tube is configured to provide an exit path of the polymer containing solution. However, the examiner takes the Official notice that the features are known in the flow cell system and it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the flow tube of Reed by a flow tube which connected to a first tube and second tube as now claimed because such flow tube is known in the art a substitution one for another is generally recognized as being within the level of ordinary skill in the art.

Claims 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed (2004/0004717) in view of Reed (6,618,144) (hereinafter: “Reed’717” and “Reed’144”).
Regarding claims 43-44, Reed’ 717 teaches that the polymers and colloids are detected in which the characteristics such as concentration, viscosity, degradation, aggregation, etc.. are also detected.
Reed’717 does not teach the polymer containing liquid is a biopolymer solution, and the one or more detectors are configured to monitor one or more of Mw, Rg, concentration of the biopolymer, unfolding of the biopolymer in time, change of molecular weight of the biopolymer in time, conformational change of the biopolymer, total solution viscosity, biopolymer intrinsic viscosity, degradation or aggregation, rate of aggregation or degradation of the biopolymer, mechanism causing the molecular weight of the biopolymer to change, number concentration of subvisible particles, early detection of changes in molecular weight, presence and of anisotropic or large particles, number concentration of anisotropic or large particles, and the fraction of biopolymer mass in aggregated form.

Reed’144, from the same field of endeavor, discloses a device and method of simultaneously measuring the light scattering from multiple liquids containing biopolymer in which the device is used to monitor molecules weight (Mw), concentration, aggregation, etc... (column 7, lines 58-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Reed’/17 to monitor the polymer containing liquid is a biopolymer solution as taught by Reed’144 because it does not matter the solution is polymer or biopolymer the device would function in the same manner.

Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive.
a. Applicant’s remarks, pages 8-9, argues that Reed does not teach that the cell 92 is removably affixed within the ring assembly 20, but discloses that the cell 92 is simply inserted into the ring member assembly 20, which cannot be extended to “removably affixed”. The argument is not deemed to be persuasive because: 1) nowhere in the specification mentioned “removably affixed” and what does it means by “removably affixed”; 2) the language “removably affixed” can be understood as “ the present specification teaches that “the flow tube 225 is slid or inserted into the optical component tube 275” (see par. [0008], [0015], [0073], [0075] and [0105] of the present specification); 3) Reed teaches that the flow tube (92) is configured to be removably affixed within the inner bore of the optical component tube (20) (i.e., cylindrical vial 92 is simply inserted into ring member assembly 20) (par. [0089]); Reed taught the same feature as the present specification taught, thus, Reed read on the language “removably affixed” as now claimed. If applicant disagreed, applicant needs to point out where in the specification recites “removably affixed” which different than “the flow tube 225 is slid or inserted into the optical component tube 275”.
b. With respect to claim 37, applicant argues that Reed does not teach that the cell 92 has the optical window 23 because the window 23 is not for the cell 92. The argument is not deemed to be persuasive because Reed teaches that Regarding claim 37, Reed teaches that the flow tube (92) is a transparent flow tube (par. [0113]), thus, the transparent portion which is a part of cell 92 where the light passes through is considered as one or more windows permitting light to pass from the inner bore to the outer surface (24) of the flow tube (92) (par. [0117]).
c. With respect to claim 57, applicant argues that Reed does not teach “wherein the flow tube is configured to be removably affixed within the inner bore of the optical opponent tube”. The argument is the same as claim 36 above.
d. With respect to claim 57, applicant argues that Reed fails to teach the inner surface defining a passageway extending through the flow tube from the proximal end to the distal end of the body, the passageway configured to receive a polymer containing solution and to permit the exit of the polymer containing solution” and “where the flow tube is configured to permit light to pass through the flow tube to and from the passageway,” as recited in amended claim 57. Applicant noted that the cell (92) of Reed teaches that cell (92) could be a sample vial or flow cell (par. [0030], [0147], [0097] and [0142]). Thus, the cell 92 discloses a passageway so that the sample can flow through.
In view of the foregoing, it is belied that  the rejections under 35 USC 102 and 103 are proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  July 11, 2022